DETAILED ACTION
	The Information Disclosure Statement filed on April 25, 2019 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fetty et al (US 6,126,321).
Fetty et al discloses a bearing assembly for a railcar bogie comprised of an axle 12 having an end positioned into a cylindrical casing of the bearing 10. The bearing is further comprised of an exterior race 32 and interior races 34, 36 and supporting tapered bearings 42, 44. The bearing is further comprised of a cap 30 anchored to the end of the bearing and sealing the axle. The cap is attached to the axle by bolts 22 that pass through a plurality of apertures in the cap. Inner 62 and outer 60 rings are positioned to encircle the axle and the outer ring 60 is encased in the cap and the ring, by definition has an open center to accommodate the passage of the anchoring bolts. . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetty et al (US 6,126,321).
Fetty et al discloses the bearing assembly as described above. However, Fetty et al does not specifically show the sealing rings to be constructed of butadiene-acrylonitrile copolymer. Fetty et al does describe the ring to be constructer of a low friction synthetic resin material. It is well known in the art that butadiene-acrylonitrile copolymer is a synthetic copolymer and it would have been obvious to one of ordinary skill in the art to have applied the material as a design choice for the bearing with the expected result of providing a durable and reliable material for the bearing to withstand various temperatures and operating environments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
April 8, 2021